DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12th, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US PGPub 2017/0190020, "Kobayashi")
Regarding claim 1, Kobayashi teaches substrate polishing apparatus, comprising: 
a top ring (5) for pressing a substrate against a polishing pad,
a plurality of pressure chambers formed in an elastic film that independently press a plurality of regions of the substrate based upon independent pressurization of the plurality of pressure chambers (pressure chambers D1-D4 are coupled to separate lines and may be varied independently, see Kobayashi fig. 2 and paragraphs [0040]-[0042]); 
receives reflected light, and calculates a reflectivity spectrum corresponding to the wavelength of the reflected light (optical film-thickness measuring device 25 directs and receives light and calculates intensity corresponding to wavelengths, see Kobayashi paragraph [0048], intensity can be expressed in terms of reflectance, see paragraph [0056]), the reflectivity spectrum being determined by dividing a measured light intensity by a reference light intensity at the same wavelength as the measured light intensity (dividing the intensity at each wavelength by the corresponding reference intensity, see Kobayashi paragraph [0057]); and
a profile signal generating unit that generates a polishing profile of the substrate when reflectivity spectra at a plurality of measurement points on the substrate are input (processor 32 uses sampled and reference spectra to calculate film thickness at each measurement point, see Kobayashi fig. 11); 
the profile being an estimated thickness of the substrate along a plurality of points in a radial direction of the wafer based upon the reflectivity spectra at the plurality of measurement points (film thickness profile is based on spectra at measurement points, see Kobayashi fig. 11; measurement is of thickness by radial position, see Kobayashi fig. 18 and paragraph [0106]).
a pressure control unit that controls pressing forces to be pressed against the plurality of regions of the substrate by the press mechanism based on the polishing profile (processor 32 controls variables for obtaining a predetermined thickness distribution, i.e. a polishing profile. The control variables may include pressure command values to modify the pressures in chambers D1-D4, see Kobayashi paragraph [0079]); and 
an end detecting unit that detects an end of substrate polishing based on the reflectivity spectrum from the spectrum generating unit and without being based on the polishing profile (processor obtains measured thickness based on the measured spectrum and determines an endpoint when that value falls below a predetermined value, see Kobayashi paragraph [0079]).
These elements occur in different embodiments, but combining them would have been obvious to a person of ordinary skill as the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 2, Kobayashi teaches the substrate polishing apparatus according to claim 1, wherein the end detecting unit detects a point of time when an interface with a base layer of the surface of the substrate or a level difference on the surface of the substrate is eliminated (detects when a certain thickness of material has been removed, see Kobayashi paragraph [0079]).

Regarding claim 3, Kobayashi teaches the substrate polishing apparatus according to claim 1, wherein the profile signal generating unit stores spectrum groups including a plurality of reference spectra corresponding to different film thicknesses, selects a reference spectrum having a form closest to the reflectivity spectrum from the spectrum generating unit, and estimates a film thickness corresponding to the reference spectrum to be the film thickness of a wafer being polished (storage device 58 holds reference spectra used to calculate thickness, see Kobayashi paragraph [0059].

Regarding claim 5, Kobayashi teaches the substrate polishing apparatus according to claim 1, wherein the profile signal generating unit extracts an extreme point indicating a wavelength having a maximum value or a minimum value for the reflectivity spectrum from the spectrum generating unit to estimate the film thickness of a wafer based on an amount of change in the extreme point with the polishing of the substrate (Kobayashi teaches monitoring the change in wavelength at extreme points in the measurement spectrum to improve estimation of film thickness, see Kobayashi paragraph [0108]).

Regarding claim 6, Kobayashi teaches the substrate polishing apparatus according to claim 1, wherein the reflectivity spectrum from the spectrum generating unit is input to the end detecting unit (endpoint detection uses reflectivity spectrum, see Kobayashi paragraph [0079]).

Regarding claim 9, Kobayashi teaches a substrate polishing method for polishing a surface of a substrate by a polishing pad, a plurality of regions of the substrate capable of being independently pressed by a press mechanism, the method including the steps of: 
directing light onto a surface of the substrate of interest for polishing (see Kobayashi paragraph [0012]), 
receiving reflected light (see Kobayashi paragraph [0012]), and calculating a reflectivity spectrum corresponding to a wavelength of the reflected light, the reflectivity spectrum being determined by dividing a measured light intensity by a reference light intensity at the same wavelength as the measured light intensity (optical film-thickness measuring device 25 directs and receives light and calculates intensity corresponding to wavelengths, see Kobayashi paragraph [0048], intensity can be expressed in terms of reflectance, see paragraph [0056]; dividing the intensity at each wavelength by the corresponding reference intensity, see Kobayashi paragraph [0057]); 
generating a polishing profile of the substrate when reflectivity spectra at a plurality of measurement points on the substrate are input, the profile being an estimated thickness of the substrate along a plurality of points in a radial direction of the wafer based upon the reflectivity spectra at the plurality of measurement points (processor 32 uses sampled and reference spectra to calculate estimate thickness at each measurement point and film thickness profile is based on spectra at measurement points, see Kobayashi fig. 11; measurement is of thickness by radial position, see Kobayashi fig. 18 and paragraph [0106]); 
controlling pressing forces to be pressed against the plurality of regions of the substrate by the press mechanism based on the polishing profile (processor 32 controls variables for obtaining a predetermined thickness distribution, i.e. a polishing profile. The control variables may include pressure command values to modify the pressures in chambers D1-D4, see Kobayashi paragraph [0079]); and 
detecting an end of substrate polishing based on the reflectivity spectrum from the spectrum generating unit and without being based on the polishing profile (processor obtains measured thickness based on the measured spectrum and determines an endpoint when that value falls below a predetermined value, see Kobayashi paragraph [0079]).
These steps occur in different embodiments, but combining them would have been obvious to a person of ordinary skill as the combination of prior art elements according to known methods to yield predictable results.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claim 1 above, and further in view of Benvegnu et al. (US PGPub 2013/0280827, "Benvegnu").
Regarding claim 4, Kobayashi teaches the substrate polishing apparatus according to claim 1, but does not teach that in the profile signal generating unit, the reflectivity spectrum from the spectrum generating unit is subjected to a Fourier transform process to determine a thickness of a wafer and an intensity of a frequency component corresponding to the thickness and estimate the film thickness of the wafer based on a peak of the determined spectrum.
However, Benvegnu teaches a method of determining film thickness whereby the reflectivity spectrum from the spectrum generating unit is subjected to a Fourier transform process to determine a thickness of a wafer and an intensity of a frequency component corresponding to the thickness and estimate the film thickness of the wafer based on a peak of the determined spectrum (see Benvegnu paragraphs [0065]-[0068] and fig. 10).
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Benvegnu into Kobayashi, as doing so would improve the reliability of optical monitoring techniques when polishing thick layers on semiconductors (see Benvegnu paragraph [0006]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claim 6 above, and further in view of Kobayashi et al. (US PGPUB 2010/0093260 "'260").
Regarding claim 7, Kobayashi teaches the substrate polishing apparatus according to claim 6, but does not teach that the end detecting unit calculates indexes which are set with reference to two predetermined wavelengths, of reflectivity spectra comprising the reflectivity spectrum from the spectrum generating unit, and calculates a polishing amount by detecting the maximum value of an index in a temporal change.
However, '260 teaches a substrate polishing apparatus wherein the end detecting unit calculates indexes which are set with reference to two predetermined wavelengths, of reflectivity spectra comprising the reflectivity spectrum from the spectrum generating unit, and calculates a polishing amount by detecting the maximum value of an index in a temporal change (two wavelengths used to as parameters for calculating characteristic values, which are used to calculate end point; see '260 paragraphs [0169] - [0175]).
It would have been obvious to a person of ordinary skill in the art to apply the teachings of '260 to the device of Kobayashi, as doing so represents the use of a known technique to improve similar devices in the same way.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claim 6 above, and further in view of Zhang et al. (US PGPub 2014/0024291, "Zhang").
Regarding claim 8, Kobayashi teaches the substrate polishing apparatus according to claim 6, wherein the end detecting unit sums temporal changes in reflectivity spectra comprising the reflectivity spectrum from the spectrum generating unit to determine a cumulative amount of change in spectrum, and determines termination of the polishing at a time point when the cumulative amount of change in spectrum reaches a predetermined value.
However, Zhang teaches an method of end point detection that sums temporal changes in reflectivity spectra comprising the reflectivity spectrum from the spectrum generating unit to determine a cumulative amount of change in spectrum, and determines termination of the polishing at a time point when the cumulative amount of change in spectrum reaches a predetermined value (calculates a difference between each measured spectrum and the spectrum measured immediately prior, takes a sum of the differences, and compares the difference to a threshold value, ending polishing when the threshold is met or exceeded, see Zhang paragraphs [0040]-[0045] and fig. 4).
It would have been obvious to a person having ordinary skill in the art to integrate the method taught in Zhang to the apparatus of Kobayashi, as doing so would lead to increased reliability in environments with large substrate-to-substrate variations in thicknesses of film layers (See Zhang, paragraph [0006]).

 
Response to Arguments
Applicant’s arguments, see pages 5-7, filed January 12th, 2022, with respect to the rejection(s) of claim(s) 1-9 under ‘260 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kobayashi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zuniga et al. (US 6776692) and Shimizu et al. (US 8554356) teach related polishing apparatuses and associated methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723